DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASON FOR ALLOWANCE
Claims 10-28 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 10 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of forming a first metal compound layer by supplying fluorine to the metal layer; forming a second metal compound layer by oxidizing the first metal compound layer; forming a functional layer over the second metal compound layer; performing heat treatment on the second metal compound layer; and separating the functional layer from the substrate with use of one or both of the first metal compound layer and the second metal compound layer.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.

The following is an examiner's statement of reasons for allowance: Claim 23 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of forming a first metal compound layer by performing first plasma treatment using a gas containing fluorine on the metal layer; forming a second metal compound layer by performing second plasma treatment using a gas containing oxygen on the first metal compound layer; forming a first layer containing a resin or a resin precursor over the second metal compound layer; forming a resin layer by heating the first layer; and separating the resin layer from the substrate with use of one or both of the first metal compound layer and the second metal compound layer.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Yamazaki et al. (US Patent Appl. Pub. No. 2018/0061639 A1).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-
1982. The examiner can normally be reached on M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (IR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/KYOUNG LEE/
Primary Examiner, Art Unit 2895